                   Case 1:19-cr-00251-LM Document 36 Filed 02/12/20 Page 1 of 2
                                                                                  .V 6-1^1 k.1^
                                       United States District Court
                                            Western District
                                       Exhibits Log: 19-cr-251-LM
                                        USA V. J. Irish, 2/10/2020


                  DESCRIPTION

Gov-01-                                                                               Yes
Agreementdated

Gov-03-                                                                               Yes
PropertyReceipt

Gov-28-                                                                               Yes
APhotograph

Gov-28-                                                                               Yes
QPhotograph

Gov-28-                                                                               Yes
CPhotograph
Gov-28-                                                                               Yes
DPhotograph

Gov-28-                                                                               Yes
EPhotograph

Gov-28-                                                                               Yes
FPhotograph
Gov-28-                                                                               Yes
GPhotograph

Gov-28-                                                                               Yes
HPhotograph

GoV"28"                                                                               Yes
IPhotograph

Gov-28-                                                                               Yes
JPhotograph
Gov-28-                                                                               Yes
KPhotograph

Gov-28-                                                                               Yes
LPhotograph

Gov-28-                                                                               Yes
MPhotograph

Gov-28-                                                                               Yes
NPhotograph

Gov-28-                                                                               Yes
OPhotograph
Gov-28-                                                                               Yes
PPhotograph
Gov-28-                                                                               Yes
QPhotograph

Gov-29-                                                                               Yes
APhoneScreensh
                                 St,
Gov-29-                                                                               Yes
BPhoneScreensh

Gov-29-                                                                               Yes
CPhoneScreensh

Gov-29-                                                                               Yes
DPhoneScreensh

Gov-29-                                                                               Yes
FPhoneScreensh

Gov-30-Transfer                                                                       Yes
                 Case 1:19-cr-00251-LM Document 36 Filed 02/12/20 Page 2 of 2
Gov-35-
APhotograph
Gov-35-
BPhotograph

G0V-3S-
CPhotograph
Gov-35-
DPhotograph
GOV-3S-
EPhotograph
Gov-35-
FPhotograph

G0V-3S-
GPhotograph

G0V-3S-
HPhotograph
Gov-35-
IPhotograph
G0V-3S-
JPhotograph

G0V-3S-
KPhotograph
Gov-36-
StipulationofF

Gov-37-
JAILCALLCIiplO
